                 Case 5:19-cr-00300-CFK Document 3 Filed 07/12/19 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

                     REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF
                      SUPERVISION WITH THE CONSENT OF THE OFFENDER
                                           (Probation Form- Waiver of Hearing is Attached)




Offender Name: Jeremy Joseph Morant                                                          Case No.: 5:19CR00300-001

Name of Judicial Officer: The Honorable Chad F. Kenney

Name of Sentencing Judicial Officer: The Honorable Sylvia H. Rambo (MD/PA)

Date of Original Sentence: June 12, 2017

Original Offense:     Conspiracy to distribute and possess with intent to distribute oxycodone (Count Five).

Original Sentence:    The defendant was sentenced to 41 months imprisonment. Said sentence shall run
                      consecutively to any sentence to be imposed at Lancaster County Docket Number 1019-
                      2016. Upon release from imprisonment, you shall be on supervised release for a term of
                      3 years. A $100 special assessment was also imposed.

Special Conditions: 1) The defendant was ordered to pay a fine in the amount of $500.00. In the event the fine
                    is not paid in full, prior to the commencement of supervised release, the defendant shall,
                    as a condition of supervised release, satisfy the amount due in monthly installments of no
                    less than $35.00 to commence thirty (30) days after release from confinement; 2) The
                    defendant shall cooperate in the collection of a DNA sample as directed by the probation
                    officer, unless a sample was collected during imprisonment; 3) The defendant shall submit
                    to one drug test within 15 days of commencing supervision and at least two periodic drug
                    tests thereafter for use of a controlled substance; 4) The defendant shall undergo a
                    substance abuse evaluation, and, if recommended, the defendant shall satisfactorily
                    complete a program of outpatient or inpatient substance abuse treatment; 5) The defendant
                    shall undergo a mental health evaluation and, if recommended, the defendant shall
                    satisfactorily complete a program of outpatient or inpatient mental health treatment; 6)
                    The defendant shall not incur new credit charges or open additional lines of credit without
                    the approval of the probation officer unless the defendant is in compliance with the
                    installment schedule for payment of restitution, fines, or special assessment; 7) The
                    defendant shall provide the probation officer with access to any requested financial
                    information; and 8) The defendant shall submit his person, property, house, residence,
                    vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(l)), other electronic
                    communications or data storage devices or media, or office, to a search conducted by the
                    United States Probation Officer. Failure to submit to a search, may be grounds for
                    revocation of release. The defendant shall warn any other occupants that the premises may
                    be subject to searches pursuant to this condition.
                 Case 5:19-cr-00300-CFK Document 3 Filed 07/12/19 Page 2 of 5


 RE: Jeremy Joseph Morant
 Case No.: 5:19CR00300-001



 Amended Sentence: On April 19, 2018, the original sentence was amended due to clerical mistake. Under
                   imprisonment, the defendant was ordered to serve 41 months imprisonment. Said sentence
                   shall run consecutively to the anticipated state sentence to be imposed by Chester
                   County Docket Number 1019-2016.
Transfer of
Jurisdiction:         On May 24, 2019, jurisdiction of this matter was accepted by The Honorable Chad F.
                      Kenney in the Eastern District of Pennsylvania.



 Type of Supervision: Supervised Release                    Date Supervision Commenced: February 4, 2019


U. S. Attorney's Response:    No Objections IZI      Objections D          No Response D



                                         PETITIONING THE COURT

On May 8, 2019, the U.S. Probation Office in the Middle District of Pennsylvania was notified that the
defendant, who was under courtesy supervision in the Eastern District of Pennsylvania, due to his residence in
Lancaster County, Pennsylvania, had submitted to several drug screens which yielded positive urinalysis results.
Specifically, the defendant had tested positive as follows: Cocaine on April 2, 2019; opiates and cocaine on
April 30, 2019; and opiates and cocaine on May 8, 2019. The defendant, after initially denying use on each
occasion, admitted to using the substances in question. The Middle District of Pennsylvania notified the
sentencing court of the violations, and it was agreed that no violative action would be taken, and the defendant
would remain in substance abuse treatment in Lancaster, Pennsylvania. The Middle District of Pennsylvania
also advised that they would initiate a transfer of jurisdiction, and the undersigned officer agreed.

Subsequently, the defendant was discharged from substance abuse treatment on June 7, 2019, after he signed a
"no miss" contract and failed to appear for several sessions. He also tested positive for methamphetamine,
cocaine, and opiates on June 26, 2019. He initially denied using any controlled substances, but later admitted to
usage. On July 2, 2019, the defendant was presented with a waiver for a modification to include placement in a
Residential Reentry Center (RRC) for a period of 120 days, with the conditions that he attend mental health and
substance abuse counseling while at the RRC. The defendant signed the waiver and agreed to the proposed
modification. A copy of the signed waiver has been attached. The United States Attorney's Office has advised
that they have no objection to the proposed modification.
                     Case 5:19-cr-00300-CFK Document 3 Filed 07/12/19 Page 3 of 5


 RE: Jeremy Joseph Morant
 Case No.: 5:19CR00300-001


 lg]   To modify the conditions of supervision as follows:

 The defendant shall enter and remain in a Residential Re-entry Center (RRC) for a period of 120 days. While at
 the re-entry center the defendant shall participate in substance abuse testing and substance abuse counseling, as
 well as participate in mental health counseling.

                                                        Respectfully submitted,

                                                        Matthew R. MacAvoy, Chief




                                                        ~N
                                                        Jason W. Fury
                                                        U.S. Probation Officer

                                                        Approved:



                                                         ~
                                                       Carlos Montgomery
                                                       Supervising U.S. Probation Officer
                                                       Date: 7-~'/
                                                                     1
 JWF/am
 Attachment

 ORDER OF THE COURT


 Consid~d ordere~is
 ~dayof                  ;,J       v L.
 ~ and ordered filed and :ifnade part of
 the records in the above case.




ct: rrfl bJ-h 11fl
                               4
          Case 5:19-cr-00300-CFK Document 3 Filed 07/12/19 Page 4 of 5




(PAEP 12/09)


                          UNITED STATES PROBATION OFFICE
                         EASTERN DISTRICT OF PENNSYLVANIA

             NOTICE FOR MODIFICATION OF SUPERVISION CONDITIONS

       TO:      JEREMY JOSEPH MORANT                         Docket No. 19-300


This is to notify you that the U.S. Probation Office intends to make a formal request to the Court
that the conditions of supervision be modified as follows:

       The defendant shall enter and remain in a Residential Re-entry Center (RRC) for a period
       of 120 days. While in the re-entry center the defendant shall participate in substance
       abuse testing and substance abuse counseling.

The reason for this modification and addendum to the conditions of supervision is:

       On April 2, 2019, you tested positive for cocaine. On April 30, 2019, you tested positive
       for cocaine and opiates. On May 8, 2019, you tested positive for cocaine and opiates. On
       May 16, 2019, you commenced substance abuse treatment at Blue Prints, in Lancaster,
       Pennsylvania, and were subsequently discharged on June 7, 2019, for failure to attend
       treatment despite having signed a "no miss" contract. On June 26, 2019, you tested
       positive for metharnphetarnine, cocaine, and opiates.

You have the right to a hearing before the Court on the modification of the conditions of
supervision, and the right to be represented by counsel at such hearing. You also have the right to
waive such a hearing. You are asked to acknowledge receipt of this notice by signing the
applicable portion of this form.

If you desire a hearing, simply sign the ACKNOWLEDGMENT AND REQUEST FOR
HEARING portion of the form. You will be notified of the time, date, and location of the
hearing.

If you wish to waive a hearing, sign the ACKNOWLEDGMENT AND WAIVER portion of the
form.
                  Case 5:19-cr-00300-CFK Document 3 Filed 07/12/19 Page 5 of 5
~·



                         ACKNOWLEDGMENT AND REQUEST FOR HEARING


     I, Jeremy Joseph Morant, acknowledge receipt of the Notice for Modification of Supervision
     Conditions, and request a hearing.


                                                                              Witness

     Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                        U.S. Probation Office

                                       Date: - - - - - - - - -




                          ACKNOWLEDGMENT AND WAIVER OF HEARING


     I, Jeremy Joseph Morant, acknowledge receipt of this Notice for Modification of Supervision
     Conditions. I have read and understand this Notice, that I have the right to a hearing before the
     Court, and the right to have legal representation at the hearing. However, I hereby waive my
     right to a hearing and agree to the proposed modification of the conditions of supervision. I also
     certify that no promises have been made in order to influence me to give up my right to a
     hearing, nor have any threats been directed at me if I had elected to proceed with a hearing.




     Signatirre    ~ en~ I 4h/J4cffi!ff~o.) ~
                                       Date:       J     L,,   t'
